Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This action is in response to applicant’s amendment received on 10/07/20215. Applicant’s election without traverse of Invention I, claims 1-7, is acknowledged. Applicant has amended claims 1 and 8 in an effort to overcome the restriction of Invention II, claims 8-14. This is persuasive. Amended claims 1, 5, 8 and 11-12 are acknowledged and the following new grounds of rejections below are formulated. The amendments to the claims have been considered and accepted. Claims 15-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 1-14 have been examined and addressed on their merits in this office action.

Claim Objections
Claims 8-14 are objected to because of the following informalities:  
Regarding claim 8, in lines 12-13, “…power is supplied to compressor-expander unit…” should read --…power is supplied to the compressor-expander unit …--.
Regarding claim 13, in line 1, “…the compress-expander unit…” should read --…the compressor-expander unit…--.
Regarding claims 9-12 and 14, the claims are objected by virtue of their dependency on claim 8.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, in line 7, it is unclear if the “a cylinder” is one of the “a plurality of cylinders” of line 1.
For the purpose of this examination, the claim has been interpreted to mean:
--…a working fluid relative to a respective cylinder of the plurality of cylinders;--.
Regarding claim 2, it is unclear if the “a controller” of line 1 is the same “a controller” of line 13 of claim 1.
In lines 2-3, it is unclear if the “a moveable piston” is one of the “moveable pistons” of line 3 of claim 1.
In lines 2-3, it is unclear if the “a working fluid” is the same as the “a working fluid” of line 7 of claim 1.
In line 4, it is unclear which “the valve” the claim is referring to.
For the purpose of this examination, the claim has been interpreted to mean:
--wherein the controller is operable to receive information related to at least one of a physical position of a moveable piston of the movable pistons and a temperature of the working fluid, and wherein the controller is operable to output a control signal to at least one of the plurality of valves to control a position of the at least one valve…--.
Regarding claim 6, it is unclear if the “at least one controller” of line 1 is the same as the “a controller” of line 13 of claim 1.
For the purpose of this examination, the claim has been interpreted to mean:
--…wherein the controller is operable to control…--.
Regarding claim 14, it is unclear if the “at least one piston” of line 2 is the same as the “a piston” of line 16 of claim 8.
For the purpose of this examination, the claim has been interpreted to mean:
wherein the controller is operable to receive information related to the position of the piston and…--.
Regarding claims 3-5 and 7-13, the claims are rejected by virtue of their dependency on claim 1 and 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Howes et al. (US 8,826,664, herein “Howes”) in view of Howes et al. (US 2013/0118344, herein “Howes ‘344”) and Mohamed (US 2011/0070113).
Regarding claim 1, Howes discloses: 
a pumped heat system (fig. 1) comprising:
a motor-generator unit (41) [col. 10, lines 62-65];
a plurality of cylinders (24, 28) having moveable pistons (25, 29) in communication with the motor- generator unit (41) [col. 10, lines 62-65], and wherein each of the moveable pistons (25, 29) are operable to receive and transmit energy to and from the motor-generator unit [col. 10, lines 62-65];
a plurality of valves (at 23, 26, 27, 30) associated with each of the plurality of cylinders (24, 28), wherein each of the plurality of valves (at 23, 26, 27, 30) are operable to control a flow rate of a working fluid relative to the respective cylinder of the plurality of cylinders (24, 28) [col. 11, lines 11-20 and 34-42] (it is noted, by sealing the valve at inlet -23- and opening the valve at outlet 26, and by sealing the valve at inlet -27- and opening the valve at outlet 30, the flow rate of the working fluid is operated); 
a first thermal energy storage reservoir (60) (fig. 1);
a second thermal energy storage reservoir (50) (fig. 1);
wherein the working fluid is provided in communication with a fluid flow path (70, 71, 80, 81) (fig. 1), and wherein the fluid flow path (70, 71, 80, 81) extends at least partially through the first (60) and second (50) thermal energy storage reservoirs (by virtue of the valves located at -62, 64, 52 and 54- which are read as part of the fluid flow path -70, 71, 80, 81-, and wherein the valves at -62, 64, 52 and 54- are in contact with the first -60- and second -50- reservoirs);
MPEP 2114 II clearly states “Apparatus claims cover what a device is, not what a device does" and “A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim.” Because Claim 1 fails to further limit the apparatus in terms of structure, but rather only recite further functional limitations, regarding wherein the system is operable to function as a heat engine wherein the working fluid performs work upon at least one moveable piston, and the system is operable to function as a heat pump wherein power is supplied to at least one moveable piston that performs work on the working fluid and wherein energy is converted and stored as thermal energy in at least one of the first thermal energy reservoir and the second thermal energy reservoir limitations, the invention as taught by Howes is deemed fully capable of performing such function. 
	Howes does not disclose:
a controller operable to receive information related to a position of at least one of the moveable pistons, and wherein the controller is in communication with at least one of the plurality of valves.
However, although Howes does not explicitly disclose a controller, Howes discloses several operations of the pumped heat system (fig. 1) that require and suggest the presence of a controller or a control-type device, such as the moveable piston (25) (compressor means 21) configured to run in reverse and operate as an expander in some phases of the cycle [col. 10, lines 39-42] or the moveable piston (29) (expander means 22) configured to run in reverse and operate as a compressor in some phases of the cycle [col. 10, lines 52-54]. In order to accomplish the aforementioned tasks, the undisclosed controller or control-type device needs to be operable to receive information related to a position of the moveable pistons and also needs to be communicatively couple with at least one (if not all) of the plurality of valves (at 23, 26, 27, 30). Further, pumped heat storage systems comprising controllers configured to operate moveable pistons and in communication with valves associated to the operation of the pistons are old and known in the art. Howes ‘344, for instance, also directed to pumped heat energy storage systems [par. 0022, lines 1-17] teaches a controller for controlling activation timing of first and second valves, and configured to selectively switch operation of the positive displacement device between a compression mode in which gas received in the chamber is compressed by the positive displacement device and an expansion mode in which gas received in the chamber is expanded by the positive displacement device, with selective switching from a first of the two modes to a second of the two modes being achieved by selectively changing the activation timing of at least one of the first and second valves during operation in the first mode [par. 0005], in order to minimized energy consumption and optimized efficiency of the system [par. 0018 and 0022].
Mohamed, for instance, also directed to electric-energy storage systems [par. 0053] comprising a compressor-expander unit (12) used to compress air [par. 0026, lines 7-9] having a piston (36) and a valve assembly (20), teaches a controller (136) connected to a position sensor (138) [par. 0060, lines 5-7] in order to more precisely actuate or switch the valves from an open mode to a closed mode if, for instance, the position sensor detects when the piston has reached a position that requires the valves to be actuated.
Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the pumped heat system of Howes a controller operable to receive information related to a position of at least one of the moveable pistons, as taught by Mohamed, and wherein the controller is in communication with at least one of the plurality of valves, as taught by Howes ‘334, in order to minimized energy consumption and optimized efficiency of the system.
Regarding claim 2, the combination of Howes, Howes ‘344 and Mohamed discloses: 
the controller receiving information related to a physical position of a moveable piston of the moveable pistons (compression position or expansion position, to switch between these positions, Howes ‘344 par. 0005), and wherein the controller is operable to output a control signal to at least one of the plurality of valves (Howes, valves at 23, 26, 27, 30) to control a position of the at least one valve (Howes, sealing or opening the valves: by sealing the valve at inlet -23- and opening the valve at outlet 26, and by sealing the valve at inlet -27- and opening the valve at outlet 30, the flow rate of the working fluid is operated) [Howes, col. 11, lines 11-20 and 34-42].

Regarding claim 3, Howes discloses: 
the working fluid comprising air [col. 2, line 6].
Regarding claim 4, Howes discloses: 
at least one of the thermal energy reservoirs (50) comprises gravel [col. 2, lines 50-52].
Regarding claim 6, the combination of Howes, Howes ‘334 and Mohamed discloses: 
at least one controller that is operable to control a timing sequence of at least one the plurality of valves [Howes ‘334, par. 0005, lines 1-7].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Howes, Howes ‘334 and Mohamed and further in view of Ellis et al. (US 2009/0179429, herein “Ellis”).
Regarding claim 5, the combination of Howes, Howes ‘334 and Mohamed does not disclose at least one of the thermal energy reservoirs comprising a coil-type heat exchanger.
However, coil-type heat exchangers incorporated into heat storage reservoirs, for the purpose o preventing mixing or direct contact of thermal exchanging fluids in systems in which the thermal storage reservoir contains a flowable or meltable storage mass, are old and known in the art. Ellis, for instance, teaches a thermal energy storage system comprising a cold reservoir (122) and a hot reservoir (124) having a heat exchanger (not shown) transferring energy from the storage fluid of the hot Reservoir (124) into the working fluid for heat engine (106) [par. 0048]. It would have been obvious to a person of skill in the art, before the effective filing date of the claimed invention, to simply incorporate a coil-type heat exchanger along the flowing path of the working fluid, inside the thermal reservoir, in situations in which the thermal reservoir contains a flowable or meltable storage mass, to avoid direct mixing of the thermal exchanging fluids. The aforementioned technique would be a routine undertaking of design, fabrication, and manufacture for those having ordinary skill in the art. Furthermore, it would have been obvious to one of ordinary skill in the art to apply a known technique to a known device ready for improvement to yield predictable results.  KSR Int’l Co. v. Teleflex Inc., 82 USPQ2d 1385, 1396 (2007).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howes, Howes ‘334 and Mohamed and further in view of Mierisch et al. (US 2013/0118170, herein “Mierisch”).
Regarding claim 7, the combination of Howes, Howes ‘334 and Mohamed discloses: 
the controller being operable to control the plurality of valves (Howes, valves at 23, 26, 27 and 30 upon modification with Howes ‘334, par. 0005), but does not explicitly disclose the controller being operable to provide a current to at least one of the plurality of valves, and at least one of the plurality of valves comprising a solenoid valve.
However, in order to control activation of the valves [Howes ‘334, par. 0005] it would have been obvious to provide a current to activate the valves, as it is old and known in the art. Further, it is also old and known in the art that solenoid valves are one of the most frequently used control valves for fluids and to incorporate solenoid valves into valve bodies that need to be open and closed (Howes, sealing the valve at inlet -27- and opening the valve at outlet 30, col. 11, lines 11-20 and 34-42). Mierisch, also directed to a heat engine/heat pump based electrical energy storage [par. 0021], teaches that electronic solenoids may be used to open and close the valves as a known valve timing control mechanism. For example, electronic solenoids may be used to open and close the valves for the purpose of facilitating electronic control of the timing of the opening and closing of the valves, if desired [par. 0064]. Therefore, it would have been obvious to one of skill in the art, before the effective filing date of the claimed invention, to incorporate into the combination of Howes, Howes ‘334 and Mohamed the teachings of Mierisch to have the controller being operable to provide a current to at least one of the plurality of valves, and at least one of the plurality of valves comprising a solenoid valve, in order to facilitate electronic control of the timing of the opening and closing of the valves.

Claims 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Howes in view of Mohamed.
Regarding claim 8, Howes discloses: 
a pumped heat energy storage system (fig. 1) (based on the definition of pumped heat energy systems of the instant disclosure, par. 0004) comprising:
a motor-generator unit (41) [col. 10, lines 62-65];
a compressor-expander unit (42 plus 43) in communication with the motor-generator unit (41) [col. 10, lines 62-65] and wherein the compressor-expander unit (42 plus 43) is operable to impart and receive force to and from the motor- generator unit [col. 10, lines 62-65];
a plurality of valves (at 23, 26, 27, 30) associated with the compressor-expander unit (42 plus 43), wherein each of the plurality of valves (at 23, 26, 27, 30) are operable to control a flow rate of a working fluid relative to the compressor-expander unit (42 plus 43) [col. 11, lines 11-20 and 34-42] (it is noted, by sealing the valve at inlet -23- and opening the valve at outlet 26, and by sealing the valve at inlet -27- and opening the valve at outlet 30, the flow rate of the working fluid is operated);
wherein the working fluid is provided in communication with a fluid flow path (70, 71, 80, 81) (fig. 1), and wherein the fluid flow path (70, 71, 80, 81) comprises a path to convey thermal energy between the compressor-expander unit (42 plus 43) and a first thermal energy reservoir (50) [abs., lines 3-5];
wherein the system is operable to function as a heat pump wherein power is supplied to the compressor-expander unit (42 plus 43) and the compressor-expander unit (42 plus 43) performs work on the working fluid [col. 10, lines 65-67, and col. 11, lines 11-20] and wherein energy is converted to thermal energy and transferred to the first thermal energy reservoir (50) [col. 11, lines 11-27];
	Howes does not disclose:
a position sensor operable to monitor a position of a piston provided in the compressor-expander unit;
a controller in communication with the position sensor and operable to receive information related to the position of the piston, and wherein the controller is in communication with at least one of the plurality of valves; and
the at least one of the plurality of valves comprises a signal input and is operable to receive a control signal from the controller.
However, although Howes does not explicitly disclose a controller, Howes discloses several operations of the pumped heat system (fig. 1) that require and suggest the presence of a controller or a control-type device, such as the moveable piston (25) (compressor means 21) configured to run in reverse and operate as an expander in some phases of the cycle [col. 10, lines 39-42] or the moveable piston (29) (expander means 22) configured to run in reverse and operate as a compressor in some phases of the cycle [col. 10, lines 52-54]. In order to accomplish the aforementioned tasks, the undisclosed controller or control-type device needs to be operable to receive information related to a position of the moveable pistons and also needs to be communicatively couple with at least one (if not all) of the plurality of valves (at 23, 26, 27, 30). Further, pumped heat storage systems comprising controllers configured to operate moveable pistons and in communication with valves associated to the operation of the pistons are old and known in the art. Mohamed, for instance, also directed to electric-energy storage systems [par. 0053] comprising a compressor-expander unit (12) used to compress air [par. 0026, lines 7-9] having a piston (36) and a valve assembly (20), teaches a controller (136) connected to a position sensor (138) [par. 0060, lines 5-7] in order to more precisely actuate or switch the valves from an open mode to a closed mode if, for instance, the position sensor detects when the piston has reached a position that requires the valves to be actuated, optimizing energy consumption and efficiency of the system.
Regarding claim 9, Howes discloses: 
the compressor-expander unit (42 plus 43) comprises a plurality of cylinders (24, 28) and a plurality of reciprocating cylinders (24, 28) (fig. 1).
Regarding claim 10, Howes discloses: 
the working fluid comprises air [col. 2, line 6].
Regarding claim 11, Howes discloses: 
the first thermal energy reservoir (50) comprises gravel [col. 2, lines 50-52].
Regarding claim 12, Howes discloses: 
a second thermal energy reservoir (60) (fig. 1).
Regarding claim 13, Howes discloses: 
the compressor-expander unit (42 plus 43) comprises a plurality of pistons (25, 29) (fig. 1).
Regarding claim 14, the combination of Howes and Mohamed discloses: 
the controller (Mohamed, 136) being operable to receive information related to the position of at least one piston (Mohamed, 36) [par. 0060, lines 5-7] but does not disclose the controller being further operable to send control signals to the motor-generator unit (16). However, Mohamed alludes to the possibility of having the position sensor (138) (and, therefore, the controller 136, since the controller is connected to the position sensor, par. 0060, lines 1-2) being connected to the motor-generator unit (16) [par. 0060, lines 5-7]. It would have been obvious to one of skill in the art to have the controller further operable to send control signals to the motor-generator unit in order to optimize energy consumption and efficiency of the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018. The examiner can normally be reached 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        


/LEN TRAN/Supervisory Patent Examiner, Art Unit 3763